Citation Nr: 1111222	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1955 to December 1959 (Air Force), May 1960 to April 1964 (Navy), and June 1971 to September 1984 (Coast Guard).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in June 2004.  A copy of the transcript of this hearing has been associated with the claims file.  The appeal was remanded previously, in November 2005, March 2009, and March 2010, for further evidentiary development.  Such development having been completed, the matter is once again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's sinusitis preexisted his entry into active military service.

2.  The Veteran's preexisting sinusitis was not aggravated during his active military service.

3.  The Veteran's sinusitis is not proximately due to, the result of, or aggravated by his service-connected sleep apnea.


CONCLUSION OF LAW

The criteria for service connection for chronic sinusitis are not met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in July 2001, prior to the initial AOJ decision on his claim.  Additional notice was provided to the Veteran in August 2006 and July 2007.  The Board notes that the notices provided fully comply with VA's duty to notify as to content but not timing.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in July 2007, November 2009, August 2010 and December 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted information and evidence in connection with his claim, which demonstrates the Veteran had actual knowledge of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claim in May 2009 and April 2010.  The Board also notes that the April 2010 VA examiner provided an addendum to his report in November 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran seeks service connection for chronic sinusitis.  He has consistently reported that, as a child (between the ages of 8 and 10), he had a severe sinus infection and underwent surgery to remove his tonsils and adenoids and to drain his sinuses.  The Veteran has also reported that he broke his nose twice during service (first in 1957 and second in 1960) and that breathing through his nose has never been the same since.  He has also reported using over-the-counter nasal spray since he broke his nose (however, his wife has stated that he was using Dristan regularly at the time of their marriage in 1963 and had been using it regularly for 10 years previously).   During the Veteran's June 2004 Board hearing, he also testified that he has sleep apnea and that the use of his CPAP machine causes sinus infections due to the combination of the forced air and the problems he already has with his sinuses.   

Service treatment records contain multiple enlistment examinations related to the Veteran's multiple periods of active military service.  On enlistment examination in December 1955 (Air Force) and April 1960 (Navy), the Veteran denied having a history of ear, nose or throat trouble, or sinusitis.  He also failed to report his history of having his tonsils and adenoids removed with sinus drainage while a child.  
The Reports of Medical Examination reflecting the December 1955 and April 1960 enlistment examinations reflect no abnormality of the sinuses, although the examiner who conducted the December 1955 enlistment examination noted the absence of the Veteran's tonsils.  It is also noted that the separation examinations for these first two periods of active military service, conducted in December 1959 (Air Force) and April 1964 (Navy), also reflect no finding of abnormality of the Veteran's sinuses, although the Veteran reported, and it was noted, on the December 1959 Report of Medical History that he had had a tonsillectomy and adenoidectomy in 1948.  Finally, the service clinical records from these first two periods of active military service fail to demonstrate the Veteran made complaints of or received treatment for sinusitis or any other sinus related problem, nor did he report using any medications for sinus problems.  In addition, there are no notations relating to treatment for the reported nasal fractures in 1957 and 1960.

The first report of a history of sinusitis seen in the service treatment records is on a June 1970 enlistment examination for the Army National Guard.  The Veteran reported on the Report of Medical History having sinusitis.  The examiner noted:  "Sinusitis, mild, seasonal.  Controlled by medications. No comp., No seq."  The examiner also noted that the Veteran fractured his nose at age 20 with no complications and no sequelae.  On examination, however, the examiner did not note any current abnormality of the Veteran's sinuses.  Clinical records from 1970 do not show any complaints of or treatment for sinusitis or sinus related problems.

The Veteran entered his final period of active service with the U.S. Coast Guard in April 1971.  On enlistment examination, the Veteran did not relate a history of sinusitis or any ear, nose and throat trouble.  No abnormality of the sinuses was noted upon examination.  A review of the reports related to annual/periodic examinations conducted during the Veteran's tenure with the U.S. Coast Guard show inconsistent reports of a history of sinusitis (see Reports of Medical History from examinations conducted on October 1975, November 1977, May 1979, June 1981, and March 1983 for reports of history of sinusitis versus February 1983 and October 1983 for no report of history of sinusitis).  Examiners' notes include:  "Allergies controlled with OTC meds" (see October 1975 Report of Medical History); "sinusitis - uses Dristan nasal mist - worse in summer surgically drained in childhood" (see November 1977 Report of Medical History); "Sinus trouble since 1945, drained sinus in childhood, no other treatment"  (see June 1981 Report of Medical History); and "Sinus congestion year round Dristan nasal mist in warm weather - NCD" (see March 1983 Report of Medical History).  Despite the Veteran's report of a history of sinusitis, no abnormalities were ever noted upon examination.  

The clinical records for the period of the Veteran's service with the U.S. Coast Guard do not show any treatment for sinusitis or sinus related problems.  However, in February 1984 (about seven months prior to the Veteran's discharge), he was seen for complaints of dyspnea increasing over the prior six months.  He was sent for a pulmonary consult, which was conducted in May 1984.  The note of this consult indicates the Veteran reported that he was well until approximately six months before when he began to develop episodes of shortness of breath.   In reviewing his past medical history, it was noted that the Veteran had a tonsillectomy and adenoidectomy and sinus operation as a child.  There was no known medical illnesses, no allergies to medications, and the only medicine he was on was Dristan on an as needed basis.  On review of systems, it was noted the Veteran had chronic sinus disease on a life-long basis that he primarily treated with Dristan spray on a seasonal basis, primarily during periods of heat and dust.  He felt that he was an obligate mouth-breather and noted no relation of his symptoms to times of flare of his sinus disease.  The impression included episodic dyspnea of unknown etiology and chronic sinusitis.  The physician commented that it was quite likely that the Veteran's episodic dyspnea was related to his chronic sinus disease or other less significant problems (including history of tobacco use and obesity).   He was sent for x-rays to include sinus films and was started on an oral inhaler and a prescription nasal spray.  The report of the sinus x-rays noted very minimal membrane thickening in the left antrum; otherwise negative.  A follow up treatment note dated June 4, 1984, indicates that the Veteran continued to have episodes of dyspnea and there was no change in his exam.  It was noted that the sinus films were negative.  It was questioned whether the Veteran's dyspnea was cardiac in nature and he underwent work up for that, which was negative.  A June 25, 1984, follow up note indicates the Veteran's report of having had no further problems since the last visit.  It was noted that:  "To date, all tests have been normal, including an extensive evaluation of cardiopulmonary function."  The assessment was that, although the physician was uncertain of the exact etiology of the Veteran's dyspnea, it did not appear to be of cardiopulmonary origin.  

On separation examination in May 1984, the Veteran reported a history of ear, nose and throat trouble as well as a history of sinusitis.  On examination, however, no abnormality of the sinuses was found although, again, the absence of his tonsils was noted.

Post-service VA and private treatment records are silent for treatment of acute or chronic sinusitis; however, they do reflect a prescription for Beconase, which is a nasal steroid spray.  In addition, a February 1985 sleep study consult note shows the Veteran's reported history of nasal fractures times two with constant nasal obstruction.  All other treatment records essentially show the Veteran's HEENT (head, eyes, ears, nose and throat) were normal.  

On VA examination in February 1985 (less than six months after the Veteran's retirement from active military service), physical examination of the nasopharynx was within normal limits.  At VA examination in March 2002, the Veteran reported a history of problems with his sinuses for a "number of years."  He was noted to have rhinorrhea, nasal stuffiness, and postnasal drip.  He reported having had a surgical procedure on his sinuses many years ago.  He reported using Benadryl and recently having been given beclomethasone nasal spray to use.  On physical examination, the nasal septum was in midline and intact.  There was no turbinate edema or tenderness over the frontal or maxillary sinuses.  Sinus x-rays demonstrated mild mucosal thickening in the left maxillary sinus and probable air fluid levels in the sphenoid and frontal sinuses.  The examiner's assessment was chronic sinusitis.  However, no link to service was given.

The Veteran underwent a VA respiratory examination in January 2007 in conjunction with his claim for service connection for shortness of breath.  It was noted that the Veteran had more trouble breathing through his nose than his mouth, and that he was on flunisolide nasal inhaler that he used daily and sometimes he uses Benadryl and Dristan.  He also reported having intermittent rhinitis.  On physical examination, the examiner did not see any obstruction to the nasal passages and there was no nasal drainage.  Sinus x-rays demonstrated some degree of mucosal thickening in the region of the left maxillary sinus, some degree of haziness along the frontal sinuses and some prominence and thickening along the lateral wall of the orbits on both sides.  No definite air fluid levels were seen.  It was noted that these findings appeared stable since the previous x-ray in March 2002.  The assessment was shortness of breath, the exact etiology of which was not apparent.  The examiner stated that this had probably contributed to the Veteran's chronic sinusitis and allergic rhinitis which he had had since, at least, 1983 and before.  

In May 2009, the Veteran underwent a VA nose, sinus, larynx and pharynx examination.  The Veteran indicated that he did not know the onset of his sinusitis but that it has been a long term problem that has progressively worsened.  He reported he currently takes Benadryl and nasal sprays to treat this.  His medical history was noted positive for a few minor nasal injuries in service and for a history of perennial nasal allergies.  A history of sinusitis with non-incapacitating episodes manifested by purulent drainage once a year lasting one to two days was reported.  The Veteran also reported a history of rhinitis symptoms including nasal congestion, excess nasal mucus, itchy nose and sneezing.  Other sinus symptoms reported included infrequent headaches, sinus pain and sinus tenderness.  There was no evidence of sinus disease on physical examination.  Sinus x-rays demonstrated chronic frontal and maxillary sinusitis.  The diagnosis was sinusitis.  The examiner was asked to provide a medical nexus opinion.  He stated that he could not answer the question whether the Veteran's current sinus condition is due to the military without resort to mere speculation because the Veteran has many, many medical problems and is on oxygen.  The examiner stated that the Veteran's severe chronic obstructive pulmonary disease and use of oxygen aggravates his sinus condition.

Following the March 2010 remand, the Veteran underwent another VA examination in April 2010.  At this examination, the Veteran reported having multiple bouts of sinusitis prior to age 8 or 9, which eventually required tonsillectomy/adenoidectomy and surgical drainage.  He did not seem to remember how long he had used over the counter nasal sprays, but said that he had not required medications until age 30 or so.  His wife, who accompanied him, stated that he had carried Dristan in his pocket on a regular basis at the time of their marriage in 1963, and he had been using it for perhaps ten years or so prior to that.  The Veteran did not contradict her.  The Veteran also reported that his nose was broken in service in 1957 and 1960 but the examiner noted he was unable to find the original notes documenting these injuries in the claims file.  The remainder of his history was the same as at the prior VA examination in May 2009.

In determining whether the Veteran's current chronic sinusitis is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted.

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service or where clear and unmistakable evidence establishes that the injury or disease existed before service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).

The Court has held that "the burden of proof is on the VA to rebut the presumption of soundness by producing clear and unmistakable evidence that the Veteran's [disability] existed prior to service."  Crowe v. Brown, 7 Vet. App. 238, 246 (2004), citing Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden is a formidable one.  Id.

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In this case, the service treatment records do not show treatment specifically for sinusitis.  As previously set forth, however, the Veteran reported occasionally on examination during and after 1970 that he had had a history of sinusitis and that this related back to his childhood.  

In addition, at the April 2010 VA examination, the Veteran clearly reported a history of sinus disease with tonsillectomy, adenoidectomy and surgical drainage as a child.  The VA examiner clearly stated that the Veteran's sinus disease pre-existed his entry into active military service.  In addition, he opined that the Veteran's pre-existing sinusitis was not aggravated in service because there was no treatment of sinusitis in service, especially no treatment with antibiotics.  The Board finds that this evidence clearly and unmistakably shows that the Veteran's sinus disease pre-existed his entry into service.

Based on the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's sinusitis pre-existed his entry onto active military service.  The Veteran's statements as to an onset of sinus disease in childhood, the April 2010 VA examiner's opinion, and the service treatment records are clear and unmistakable evidence that the Veteran's sinusitis pre-existed service.  Consequently, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence.  

The presumption of soundness having been rebutted, the issue becomes whether the Veteran's pre-existing sinusitis was aggravated during service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b)(1).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The United States Court of Appeals for Veterans Claims (CAVC) has held that when a disability has improved in one respect but has been made worse in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Upon revive, the Board finds that the service treatment records do not show aggravation.  In fact, they show no treatment at all for sinusitis or any other sinus problem.  Furthermore, despite the Veteran's inconsistent reports of a history of sinusitis on medical examination throughout his active military service, no abnormality of the sinuses was ever noted on examination.  However, it was noted multiple times that the Veteran's tonsils were absent, lending credence to the reported history of having had surgery as a child including a tonsillectomy and adenoidectomy.  Furthermore, despite the May 1984 x-ray report indicating the radiologist's interpretation that there was very minimal membrane thickening in the left antrum, the June 1984 treatment note indicates that the clinician interpreted the sinus films as negative.  

As previously discussed, there is no evidence of an increase in severity of the Veteran's pre-existing sinusitis during service.  The Veteran received no treatment for sinusitis in service.  The Board acknowledges the lay statements by the Veteran and his wife that he used over-the-counter nasal sprays during service; however, there is no report of a worsening of the Veteran's sinusitis.  Furthermore, despite the Veteran's report of having fractured his nose twice in service and that this affected his breathing through his nose (i.e., affected his sinusitis), the service treatment records are silent for any treatment for fractures of the nose or for any sequelae therefrom.  In fact, on the June 1970 Army National Guard's enlistment Report of Medical History, the examiner noted the Veteran's report of only one fracture of the nose at the age of 20 and that there were no complications and no sequelae.  The Board finds the reports, or lack thereof, in the service treatment records to be more probative than the Veteran's current statements made in relation to his claim for compensation as the earlier statements are more contemporaneous and made in relation to medical examination rather than in search of compensation.  Thus, the Board finds that the Veteran's report of a worsening of his sinus symptoms resulting from two nose fractures in service is not sufficient to establish that his pre-existing sinusitis was aggravated during service.

In addition, it was noted in service on the Reports of Medical History that the Veteran's sinusitis was mostly seasonal and well-controlled with medications (i.e., over-the-counter nasal sprays).  It was also noted that the Veteran's complaints of sinusitis were of allergic origin.  For disease of allergic etiology, service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  

To the extent that the Veteran's complaints of sinusitis in service were of allergic etiology and were seasonal, the Board finds that such were acute diseases, healing without residuals pursuant to 38 C.F.R. § 3.380.  As for the report of the Veteran using over-the-counter nasal sprays, the service treatment records show he consistently reported using Dristan on an as needed basis mostly on a seasonal basis (noted as during the summer).  There is no record of treatment and the Veteran has stated he had no treatment for this condition in service.  Furthermore, the April 2010 VA examiner opined that the Veteran's pre-existing sinusitis was not aggravated during service.  Based upon this evidence, the Board finds that the Veteran's pre-existing sinusitis did not increase in severity during service and, therefore, was not aggravated by service.  On this basis, therefore, the preponderance of the evidence is against the Veteran's claim for service connection for chronic sinusitis.

The Veteran also claims that his chronic sinusitis is aggravated by his service-connected sleep apnea.  He testified at the June 2004 hearing that he believes the use of the CPAP machine has caused sinus infections.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

At the May 2009 VA examination, the examiner noted that the Veteran has severe chronic obstructive pulmonary disease that requires supplemental oxygen, which aggravates his sinusitis; however, he failed to provide an opinion as to whether the Veteran's sleep apnea and use of a CPAP machine is aggravating his sinusitis.  The Board notes that the Veteran is not service-connected for chronic obstructive pulmonary disease.  Another examination was, therefore, requested and obtained in April 2010.  At this examination, the examiner stated that the Veteran has not been diagnosed to have chronic obstructive pulmonary disease, but rather uses oxygen for what appears to be cardiac related hypoxia.  The examiner, however, failed to provide an opinion as to the relation between the Veteran's sleep apnea and his chronic sinusitis.  Thus, the claims file was returned to the examiner to provide such an opinion.  An addendum to the April 2010 VA examination report was provided in November 2010.  The examiner opined that the Veteran's sleep apnea did not cause his sinusitis and it is less likely than not that his sinusitis has been exacerbated by his sleep apnea.  In fact, he stated that it is the opposite - that the Veteran's sinusitis would contribute to his sleep apnea because sinusitis with its blockage of the nasal passages can make it impossible to breathe through the nose.

Thus, the only evidence indicating a positive relationship between the Veteran's chronic sinusitis and his service-connected sleep apnea is the Veteran's own lay opinion. As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, he is not competent to provide an authoritative opinion that his sleep apnea and the use of the CPAP machine have aggravated his chronic sinusitis.  Consequently, his statements of such are afforded little weight as to whether a relationship exists between his chronic sinusitis and his service-connected sleep apnea.

Furthermore, the Board notes that the medical evidence does not show that the Veteran has ever been treated for the claimed episodes of sinusitis caused by the CPAP machine.  The medical evidence shows the Veteran was first diagnosed to have sleep apnea in 1985 and it appears he has used a CPAP machine since that time.  However, the available treatment records are silent for any treatment for sinusitis or complaints of his CPAP machine aggravating it.  In fact, the Veteran admitted at the May 2009 and April 2010 VA examinations that he has not experienced any incapacitating episodes of sinusitis requiring treatment with antibiotics.  Rather, he reported he has one non-incapacitating episode a year of purulent discharge lasting one to two days.  The Board finds, therefore, that this evidence demonstrates the Veteran may have episodes of sinusitis that are infrequent and resolve without medical treatment and consequently do not constitute a permanent increase in severity of the Veteran's chronic sinusitis.  Furthermore, there is no showing that the Veteran's use of the CPAP machine for his sleep apnea is actually causing these episodes of nonincapacitating sinusitis.

For these reasons, the Board finds that the preponderance of the evidence is against the claim that service connection is warranted for the Veteran's chronic sinusitis on the basis that it is proximately due to, the result of or has been aggravated by his service-connected sleep apnea.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for chronic sinusitis because the evidence fails to establish that his pre-existing sinusitis was aggravated during service or that his service-connected sleep apnea has either caused or aggravated his chronic sinusitis.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt is not for application.  Consequently, the Veteran's claim must be denied.





ORDER

Service connection for chronic sinusitis is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


